Citation Nr: 1227232	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for loss of sense of taste, to include as secondary to service-connected sinusitis.

3.  Entitlement to service connection for loss of sense of smell, to include as secondary to service-connected sinusitis.

4.  Entitlement to a total disability ratings based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1990 until April 1991, to include service in the Southwest Asia theater of operations during the Gulf War.  The Veteran also served on inactive duty in the U.S. Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO in July 2010.  A transcript of that hearing has been associated with the claims file.  

In January 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a May 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determinations previously entered.  The case was then returned to the Board for further appellate review.

In June 2011, the Veteran submitted additional evidence.  Although she did not submit a proper waiver of RO review, as her claims for service connection are being granted, a remand for the RO to review this evidence in the first instance is not required.

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's hypertension likely had its onset during her period of active duty service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's loss of sense of smell disorder is likely related to her military service.

3.  Resolving all doubt in the Veteran's favor, the Veteran's loss of sense of taste disorder is likely related to her military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104 (2011).

2.  The criteria for service connection for loss of sense of smell have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The criteria for service connection for loss of sense of taste have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claims of service connection for hypertension, loss of sense of smell, and loss of sense of taste.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, service connection may be granted on a presumptive basis for certain chronic diseases, such as hypertension, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For purposes of determining whether hypertension manifests to a compensable degree- if found to exist within a year of discharge from active duty- reference to 38 C.F.R. § 4.104, Diagnostic Code 7101 is necessary.  Under this regulation, the minimum 10 percent rating is assigned when diastolic pressure is predominately 100 or more and systolic pressure is 160 or more; or; minimum evaluation for an individual with a history of diastolic pressure is predominately 100 or more who requires continuous medication.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Hypertension

The Veteran seeks service connection for her currently diagnosed hypertension disorder.  She claims that she was treated for elevated blood pressure through the use of medication while on active duty, and that she continued to suffer from this condition following her separation from the military.  Having reviewed the evidence of record, the Board finds that the evidence is at least in relative equipoise regarding whether the claimed disorder had its onset during the Veteran's military service.  Accordingly, all doubt must be resolved in the Veteran's favor and the claim must be granted.

The Veteran's service treatment records include a March 1991 report of medical examination, completed in the month prior to the Veteran's separation.  The report shows that the Veteran's blood pressure reading was 130/90 on the clinical assessment.  There is no indication of that the Veteran's blood pressure was further assessed during her active duty service.  

In support of her claim, the Veteran submitted private medical records showing that she was prescribed medication to lower her blood pressure while she was on active duty.  Specifically, these records reveal that she was prescribed HCTZ in February 1991, within months of her discharge.  Additional records show that her HCTZ prescription was continued in December 1991, within a year of her discharge from active duty.  (The medical records showing the clinical assessments and diagnoses associated with these prescriptions have not been associated with the claims file.)  An additional private medical record shows that her blood pressure was marginal in November 1991.

Post-military private medical records document the Veteran's reported history of hypertension and show a diagnosis of essential hypertension in November 2000.  Additional medical records show consistent treatment of her hypertension.

In February 2011, the Veteran underwent a VA hypertension examination, at which time the examiner reviewed the claims file.  The Veteran reported having elevated blood pressure since 1991, after she returned from Saudi Arabia.  She reported that she sought treatment for an unrelated sinus disorder, at which time her blood pressure was noted to be "boarder-line high."  The Veteran stated that she was first prescribed medication to treat her hypertension in the 1990's or early 2000's.  The clinical examination resulted in a continued diagnosis of hypertension.  Based on her review of the available medical records, medical literature, and clinical experience, the VA examiner essentially opined that the Veteran's hypertension was less likely as not caused by or a result of elevated blood pressure or was otherwise related to the Veteran's military service.  She highlighted that the Veteran's service treatment records only showed an elevated blood pressure on the March 1991 separation examination.  She stated, however, that the onset of the Veteran's essential hypertension was not clearly documented in the available records.  Thus, she concluded that the onset of the Veteran's hypertension was unknown.

Resolving all doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  The Board acknowledges that the Veteran's service treatment records do not show that she was diagnosed with hypertension while on active duty.  However, the March 1991 separation report of medical examination reveals that her blood pressure was 130/90 in the month prior to her separation.  Additionally, the Veteran's private medical records show that she was prescribed HCTZ, a medication known to specifically treat hypertension, in February 1991 while she was on active duty.  Additional private medical records show that she was found to have marginal blood pressure in November 1991 and that she was prescribed HCTZ again in December 1991.  The medical evidence, however, does not include evidence of any of the Veteran's blood pressure readings taken within a year of her discharge from service.  Thus, there is no clear evidence of elevated blood pressure meeting the level for a compensable rating under Diagnostic Code 7101 within a year of the Veteran's discharge.  Nevertheless, there is significant evidence of an elevated blood pressure reading documented in the month prior to the Veteran's discharge and evidence that she was prescribed medication to control her blood pressure while on active duty and within a year of her discharge.  Given this, the preponderance of the evidence supports a finding that hypertension likely had its onset during the Veteran's active duty service.  

The Veteran has generally alleged that her currently diagnosed hypertension is related to her military service.  Specifically, she claims that she has been prescribed medication to treat her condition since her military service.  Although the Veteran is not competent to diagnose herself with hypertension or provide an opinion as to the etiology of the claimed disorder, she is competent to report her current symptomatology and when she first received treatment for her hypertension.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Veteran has consistently reported throughout the pendency of her appeal that was first prescribed medication to treat her elevated blood pressure while she was on active duty.  The Board finds the Veteran's testimony in this regard to be competent and credible as there are no conflicting statements in the record.  Moreover, the private treatment records dated during her active duty service show that she was prescribed medication known to treat hypertension.  See Buchanan v. Nicholson, 451 F.3d 1313 (Fed. Cir. 2006).  As there is no evidence refuting the Veteran's account of in-service treatment for elevated blood pressure, the Board finds her statements as to this occurrence to be both competent and credible.

In reaching the above determination, the Board acknowledges the February 2011 VA examiner's opinion that the Veteran's hypertension was less likely than not related to her military service.  While the VA examiner acknowledged that the Veteran had elevated blood pressure in service, she could not identify the onset of the Veteran's disorder.  The Board does not find the VA examiner's opinion to be the most persuasive evidence of record.  The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When rendering her opinion in this case, the VA examiner did not discuss the private medical records showing that the Veteran was prescribed HCTZ while on active duty and within a year of her separation.  Thus, the Board does not find the February 2011 VA examiner's opinion to be more probative as compared to the other medical and lay evidence of record.  

Based on the medical and lay evidence of record, the Board is of the opinion that the point of equipoise has been reached in this matter.  Thus, even though the medical evidence is negative for a definitive evidence of a diagnosed hypertension to a compensable level during or within a year of the Veteran's separation from the military, the Veteran's competent and credible report as to when she began the treatment of her disorder and the medical evidence showing treatment for high blood pressure since service leads the Board to conclude that the evidence is at the very least in equipoise as to whether her hypertension disorder had its onset during service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for hypertension is warranted.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion or providing the Veteran with an additional medical examination.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  Accordingly, the claim for service connection for hypertension is granted.

Loss of Sense of Smell and Loss of Sense of Taste

The Veteran claims that service connection is warranted for loss of sense of smell and loss of sense of taste disorders.  She generally asserts that following her return from service in the Persian Gulf War, she lost her sensations of smell and taste.  Additionally, the Veteran asserts that her loss of sense of smell and taste disorders are related to her service-connected sinusitis disability, or the treatment of this disability that began in service.  

The Veteran's service treatment records have been reviewed and are negative for complaints or treatment related to her sense of smell or her sense of taste.

The Veteran underwent a VA nose, sinus, larynx, and pharynx examination in June 2006, at which time she reported a medical history significant for frequent periods of treatment of her sinus condition with antibiotics since service.  She stated that following the treatment of her sinus condition, she experienced a progressive loss of sense of smell and taste.  During the clinical examination, ammonia salts were presented to the Veteran to assess her ability to smell.  The examiner concluded that the Veteran may be malingering, as she reported an inability to smell the ammonia.  According to the examiner, anyone, even someone with impaired smell and taste, would be able to smell ammonia because it stimulates the fifth cranial nerve.  He noted that olfactory cranial nerve I is responsible for smell.  The examiner indicated that he was unable to fully test the Veteran's ability to taste and smell, as the necessary equipment was not available.  Nevertheless, he diagnosed the Veteran with loss of sense of taste and smell.  

Also in June 2006, the Veteran underwent a VA Gulf War examination.  The associated neurological examination revealed that cranial nerves II through XII were grossly intact.  No diagnosis was provided with respect to the claimed loss of sense of taste and smell disorders.

In September 2006, a VA examiner reviewed the Veteran's claims file for the purpose of rendering an opinion in this case.  The examiner essentially concluded that a repeat examination of the Veteran was not necessary, as a medical opinion could be easily rendered after review of the objective medical records and medical literature.  Based on her review, the examiner determined that there was no objective evidence of loss of smell as indicated by the June 2006 VA nose and sinus examination.  She noted that the Veteran was able to smell ammonia on the June 2006 nose and sinus examination.  As for the claimed taste disorder, the examiner concluded that the June 2006 neurological examinations were intact.  She also highlighted the Veteran's previous report of being able to discern sweet and salty tastes.  She stated that a repeat examination for taste was not indicated, as there was no physiologic mechanism for sinusitis to cause a loss of taste.

Private treatment records document the Veteran's report of an inability to smell.  A May 2008 private treatment record shows that she was diagnosed with anosmia.  The diagnosis of anosmia was continued in June 2008.

As directed by the January 2011 Remand, the Veteran underwent a VA examination in February 2011 to assess the claimed disorders.  The Veteran reported that for the past fifteen years she has been unable to smell or taste.  The associated examination report reflects that the claimed disorders were tested using two out of four identified test stimuli, distinct for both taste and smell.  The examiner did not comment as to why not all of the indicated test stimuli were used during the examination.  The assessment revealed no objective evidence of a loss of smell and a normal sense of taste.  As the Veteran was not diagnosed with any disorders, the examiner did not render an opinion with respect to the claimed disorders.
  
In support of her claims, the Veteran submitted additional evidence in June 2011 showing that she underwent a private assessment of her claimed disorders in June 2011.  The associated private medical records show that she received a score of 9 on the University of Pennsylvania Smell Inventory Test (UPSIT), which the private physician noted was consistent with total anosmia.  There was no evidence of olfactory tract pathology, as determined by review of a sinus computed tomography (CT) scan.  The Veteran was diagnosed with "symptom, disturbance, smell/taste sensation," explaining that the Veteran had been suffering from progressive anosmia and taste problems for 15 to 20 years.  The private physician expressed his doubt that any intervention would restore the Veteran's smell or taste at this point.   

Having reviewed the evidence of record, the Board finds that service connection is warranted for loss of sense of smell and loss of sense of taste disorders.  Initially, the Board notes that the medical evidence shows that the Veteran was diagnosed with claimed disorders during the pendency of the appeal, as recently as June 2011.  Thus it is clear that the Veteran is currently diagnosed with the claimed disorders.

The Veteran is indeed competent to testify as to the observable aspects of loss of sense of smell and taste disorders during and following her separation from the military and the Board may accept her statements in this regard.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that she has proffered during the course of this appeal have not been contradictory.  Moreover, since she filed her claims, her recitation of her loss of sense of smell and taste symptomatology, and how long she has been bothered by these conditions, has remained consistent.  The Board finds that her statements are credible, probative, and they add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the record shows currently diagnosed loss of smell and taste disorders and there is competent and credible lay evidence of related symptomatology during service, the determinative issue is whether these are related.  Here, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's loss of smell and taste disorders are related to her military service.  The Board acknowledges the June 2006, September 2006, and February 2011 VA examiners' opinions essentially that the Veteran did not have impaired smell or taste disorders.   However, the Board notes that Veteran did not undergo complete diagnostic testing, such as a complete neurological examination of all of the cranial nerves and/or complete testing of her smell and taste utilizing a complete battery of test stimuli, in conjunction with the June 2006 and February 2011 examinations or the September 2006 examiner's review of the claims file.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, the VA examiners' conclusions directly contrast the clinical findings of the Veteran's June 2011 private examination, which indicates objective evidence of impaired smell and taste through a specific testing protocol.  Given this, the VA examiners' opinions are not more probative than the other evidence of record.

Based on the medical and lay evidence of record, the Board is of the opinion that the point of equipoise has been reached in this matter.  Thus, even though the medical evidence is negative for a definitive opinion relating the claimed disorders to the Veteran's military service, the Veteran's competent and credible report as to the onset of her disorders and the diagnosis of anosmia and a disturbance of smell/taste sensation leads the Board to conclude that the evidence is at the very least in equipoise as to whether her loss of sense of smell and taste disorders are related to her military service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for loss of sense of smell and loss of sense of taste is warranted.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  

Having granted the claims for service connection for loss of sense of smell and taste disabilities, the Board emphasizes that it has made no determination regarding the amount of disability compensation the Veteran may be afforded due to her now service-connected disabilities.  In this regard, the Board points out that a complete loss of sense of smell disability and a complete loss of sense of taste disability are evaluated under the Diagnostic Codes 6275 and 6276, respectively.  See 38 C.F.R. § 4.87a, Diagnostic Codes 6275, 6276.  Under these diagnostic codes, 10 percent ratings are warranted with complete loss of sense of smell or a complete loss of sense of taste.  38 C.F.R.  § 4.87a, Diagnostic Codes 6275, 6276.  A note to these diagnostic codes indicates that there must be an anatomical or pathological basis for the condition.  Id.  Given that the medical evidence does not show a clear anatomical or pathological basis for the Veteran's conditions, the assignment of compensable ratings for her disabilities is uncertain.  Nevertheless, as determined above, service connection for a loss of sense of smell and a loss of sense of taste disabilities is granted.


ORDER

Service connection for hypertension is granted, subject to the laws and regulations governing monetary awards.

Service connection for loss of sense of smell is granted, subject to the laws and regulations governing monetary awards.

Service connection for loss of sense of taste is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, an additional remand is required with respect to the Veteran's remaining claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's TDIU claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  

The Board noted in the January 2011 Remand that the claim for a TDIU was inextricably intertwined with the claims for service connection for a loss of sense of taste and smell, and for hypertension, as the outcome of the service connection claims may have bearing on whether the Veteran is entitled to a TDIU.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Having granted the claims for service connection in the decision above, adjudication of the TDIU claim at this time would be premature, as disability ratings have not yet been assigned for the Veteran's hypertension and loss of sense of smell and taste disabilities.  Therefore, it is unclear whether the Veteran meets the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  Thus, the claim for a TDIU must be remanded so that the RO/AMC can readjudicate the issue following the assignment of ratings for the Veteran's newly service-connected disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran.

2.  Review the claims file to ensure the completion of the foregoing and determine whether further development is required with respect to the Veteran's claim.  In so doing, decide whether to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

3.  Thereafter, readjudicate the Veteran's claim for TDIU benefits.  If the decision with respect to the claim remains adverse to the Veteran, she and her representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


